Name: 84/391/EEC: Commission Decision of 11 July 1984 amending Decision 83/423/EEC as regards the list of establishments in Paraguay approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: character(0)
 Date Published: 1984-08-08

 Avis juridique important|31984D039184/391/EEC: Commission Decision of 11 July 1984 amending Decision 83/423/EEC as regards the list of establishments in Paraguay approved for the purpose of importing fresh meat into the Community Official Journal L 211 , 08/08/1984 P. 0023 - 0024*****COMMISSION DECISION of 11 July 1984 amending Decision 83/423/EEC as regards the list of establishments in Paraguay approved for the purpose of importing fresh meat into the Community (84/391/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Paraguay, approved for the purpose of the importation of fresh meat into the Community, was drawn up initially by Commission Decision 83/423/EEC (3), as amended by Decision 84/30/EEC (4); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5) has revealed that the level of hygiene of one establishment has altered since the last inspection; Whereas the list of establishments should, therefore, be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 83/423/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 July 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 238, 27. 8. 1983, p. 39. (4) OJ No L 22, 27. 1. 1984, p. 53. (5) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // BOVINE MEAT Slaughterhouses and cutting premises 1.2.3 // // // // 1 // Productos Enfriados SA (PESA) // Zeballos-CuÃ © // 5 // CompaÃ ±ia de Desarollo Ganadero SA (Codega) // Tablada Nueva // 17 // CompaÃ ±ia Industrial y Ganadera Guaran £ SA // Fernando de la Mora // // //